NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LNV CORPORATION, a Nevada                       No. 16-35593
corporation,
                                                D.C. No. 3:15-cv-01422-HZ
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ROBYNNE ARIEL FAULEY,

                Defendant-Appellant,

and

U.S. BANK,

                Defendant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Robynne Ariel Fauley appeals pro se from the district court’s summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in LNV Corporation’s diversity action arising out of judicial foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Doe v. Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment because Fauley failed

to raise a genuine dispute of material fact as to whether LNV was not entitled to

judicial foreclosure. See Or. Rev. Stat. §§ 73.0301, 86.710-86.715, Brandrup v.

ReconTrust Co., N.A., 303 P.3d 301, 315 (Or. 2013) (en banc) (“A trust deed

follows the promissory note that it secures.”); Deutsche Bank Trust Co. Ams. v.

Walmsley, 374 P.3d 937, 940 (Or. Ct. App. 2016) (concluding plaintiff entitled to

enforce a promissory note where plaintiff established “that it possessed the note at

the time of the foreclosure action and that the note was indorsed to plaintiff.”).

      The district court did not abuse its discretion in denying Fauley’s motion for

reconsideration because Fauley failed to demonstrate any grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and listing grounds warranting

reconsideration).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not filed with the district court. See United States v. Elias, 921


                                           2                                      16-35593
F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to the district

court are not part of the record on appeal.”).

      All pending motions and requests are denied.

      AFFIRMED.




                                           3                                 16-35593